                                                                                                                                                       3/14/19 1:44PM


 Fill in this information to identify the case:

 Debtor name          Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         19-10293
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Almena State Bank                                      Custodial
                     Balance as of 2-28-19                                  Account/Clearing
            3.1.     In debtor's possession                                 Account                          5307                                     $3,829.86


                     Peoples State Bank
                     Hill City, KS
                     Balance as of 3-1-19
            3.2.     In debtor's possession                                 Checking                         5201                                     $1,584.96


                     Almena State Bank
                     Balance as of 2-22-19
            3.3.     In debtor's possession                                 Operating Account                5382                                  $185,337.70



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $190,752.52
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.


 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                       Case 19-10293                 Doc# 34      Filed 03/14/19        Page 1 of 69
                                                                                                                                                     3/14/19 1:44PM



 Debtor         Plainville Livestock Commission, Inc.                                                 Case number (If known) 19-10293
                Name



        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable                           ARGO INSURANCE - RECEIVED POST-PETITION
           11a. 90 days old or less:                                 20,654.90   -                                   0.00 = ....                  $20,654.90
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $20,654.90
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                       Net book value of         Valuation method used    Current value of
                                                                                     debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment, furniture, cafe equipment,
           etc.
           SEE ATTACHED SPREADSHEET
           In debtor's possession                                                              Unknown         Debtor Estimate                    $10,775.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $10,775.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                       Case 19-10293                     Doc# 34         Filed 03/14/19           Page 2 of 69
                                                                                                                                             3/14/19 1:44PM



 Debtor         Plainville Livestock Commission, Inc.                                         Case number (If known) 19-10293
                Name


                No
                Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.      2015 Chevy Silverado
                      In possession of Jarrett Harmon                                  Unknown       Debtor Estimate                      $20,500.00


           47.2.      2015 Ford F150
                      In debtor's possession                                           Unknown       FMCC Estimate                        $27,000.00


           47.3.      2017 Ford F150
                      In debtor's possession                                           Unknown       FMCC Estimate                        $31,750.00


           47.4.      New Holland L223 Skid Steer
                      NEM483964
                      New Holland T6 145 Tractor ZFED02749
                      In debtor's possession                                           Unknown       Debtor Estimate                      $12,000.00


           47.5.      2002 Merritt Cattle Trailer
                      2015 Merritt Aluminum Trailer
                      2004 Neckover Cattle Trailer
                      2012 PJ Tandem Dually Trailer
                      1991 Peterbilt 379
                      2003 Dodge 3500 Truck
                      1990 Chevy 4x4 Truck
                      In debtor's possession                                           Unknown       Debtor Estimate                      $82,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery, equipment, etc.- SEE ATTACHED
           SPREADSHEET
           In debtor's possession                                                      Unknown       By Almena Bank                      $359,550.00




 51.       Total of Part 8.                                                                                                          $532,800.00
           Add lines 47 through 50. Copy the total to line 87.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                       Case 19-10293                 Doc# 34      Filed 03/14/19        Page 3 of 69
                                                                                                                                            3/14/19 1:44PM



 Debtor         Plainville Livestock Commission, Inc.                                        Case number (If known) 19-10293
                Name



 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Potential Claim by debtor or cattle sellers against
            Almena State Bank                                                                                                              Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Software Programs
            In debtor's possession                                                                                                         Unknown




 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                       Case 19-10293                 Doc# 34      Filed 03/14/19        Page 4 of 69
                                                                                                                                     3/14/19 1:44PM



 Debtor         Plainville Livestock Commission, Inc.                                        Case number (If known) 19-10293
                Name



 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                       Case 19-10293                 Doc# 34      Filed 03/14/19        Page 5 of 69
                                                                                                                                                                          3/14/19 1:44PM



 Debtor          Plainville Livestock Commission, Inc.                                                               Case number (If known) 19-10293
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $190,752.52

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $20,654.90

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,775.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $532,800.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $754,982.42           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $754,982.42




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                          Case 19-10293                       Doc# 34                Filed 03/14/19                  Page 6 of 69
PLAINVILLE LIVESTOCK COMMISSION, INC. ‐ CASE NO. 19‐10293‐11

Schedule B ‐ Office Equipment
Description                                 Value*
3 White Tables                              $    150.00
8 Black Chairs                              $    800.00
1 Brown Chair                               $    150.00
10 Gray Chairs                              $    100.00
1 Couch                                     $    450.00
3 End Tables                                $     75.00
6 Computers                                 $    600.00
2 Printers                                  $    200.00
Café Equipment:
50 Black Chairs                             $     1,000.00
Tables                                      $       500.00
Ice Machine                                 $     2,000.00
Freezer                                     $       150.00
Refrigerator ‐ 2 Door                       $       650.00
Refrigerator                                $       400.00
Stove/Oven                                  $       150.00
Grill                                       $       350.00
Prep Table                                  $     1,100.00
2 Fryers                                    $     1,200.00
Freezer Comm                                $       350.00
Dishware                                    $       400.00
TOTAL Value                                 $ 10,775.00

*Value is Debtor's Estimate




                        Case 19-10293   Doc# 34     Filed 03/14/19   Page 7 of 69
PLAINVILLE LIVESTOCK COMMISSION, INC. ‐ CASE NO. 19‐10293‐1

Schedule B ‐ Equipment & Machinery
Description                               Value*
02 Polaris 400 Sportman                   $            250.00
10' Speed Motor                           $            500.00
Deck Mower                                $          1,500.00
Blattner Panels ‐ Gates                   $         11,500.00
Blattner Bale Trailer                     $          1,600.00
Cresote Posts & Steel Posts               $          1,000.00
40 panel Trailer                          $          3,500.00
Schaben Boom Sprayer ‐ 4 Wheeler          $            200.00
2014 Silencer Chute                       $         10,000.00
2007 C&S Chute                            $          6,000.00
Portable Load Out Chut                    $          4,400.00
Vet Tub 7 Circular Processing             $         22,000.00
Tanks 1000 gal ‐ 8 stock Tanks            $          1,000.00
Tanks Upright 1500 x 2                    $          1,500.00
JD Power Washer (2)                       $            500.00
Bunks/Feeders                             $          2,500.00
Lincoln Welder/Torch/Shop Equipment       $          8,000.00
Miller Bobcat 225G Weld/Gen               $          1,500.00
Miller Wire Feed Welder                   $          1,500.00
Polaris Sprayer                           $            500.00
EZ Roll‐Wire Roller & Wire                $            500.00
2016 Ford NY 145 Tractor                  $         92,000.00
JD 544J Front End Loader                  $         65,000.00
Volvo 85 HP Skid Steer Tracks             $         20,000.00
1969 JD 4020                              $          8,000.00
JD Motor Grader                           $          8,500.00
2008 Hustler 60" Mower                    $          4,000.00
2013 Polaris Ranger                       $          6,500.00
2018 Haybuster                            $         22,500.00
4 Star 7x20 Aluminum Trailer              $          7,500.00
2016 Hughes Livestock Trailer             $         18,500.00
Belly Dump Semi Trailer                   $         14,000.00
EZ Loader Trailer                         $          8,500.00
2008 Eagle Flatbed Trailer                $          3,000.00
1977 S & H Gooseneck Trailer              $            500.00
2015 PJ Trailer                           $          1,100.00
TOTAL Value                               $        359,550.00

* Almena State Bank's Value




                    Case 19-10293     Doc# 34   Filed 03/14/19   Page 8 of 69
                                                                                                                                                              3/14/19 1:44PM


 Fill in this information to identify the case:

 Debtor name         Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)             19-10293
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   Ally Financial                                 Describe debtor's property that is subject to a lien                    $11,857.42                $20,500.00
       Creditor's Name                                2015 Chevy Silverado
                                                      In possession of Jarrett Harmon
       P O Box 380801
       Bloomington, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Almena State Bank                              Describe debtor's property that is subject to a lien                $3,490,220.00               $370,325.00
       Creditor's Name                                Machinery, equipment, etc.
                                                      Office Equipment, Furnishings etc.
                                                      SEE ATTACHED SPREADSHEETS
       P O Box 127                                    In debtor's possession
       Almena, KS 67622
       Creditor's mailing address                     Describe the lien
                                                      Loans/Security Interests
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                            Case 19-10293               Doc# 34           Filed 03/14/19            Page 9 of 69
                                                                                                                                                  3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                    Case number (if know)     19-10293
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CNH Industrial Retail
 2.3                                                                                                                            $9,500.00   $12,000.00
       Accounts                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                New Holland L223 Skid Steer NEM483964
       P O Box 71264                                  New Holland T6 145 Tractor ZFED02749
       Philadelphia, PA                               In debtor's possession
       19176-6264
       Creditor's mailing address                     Describe the lien
                                                      Equipment Loan Note #xxxx7003
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5340
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Ford Motor Credit
 2.4                                                                                                                           $15,532.23   $27,000.00
       Company LLC                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                2015 Ford F150
       c/o Natl Bankruptcy Serv                       In debtor's possession
       Ctr
       P O Box 62180
       Colorado Springs, CO
       80962
       Creditor's mailing address                     Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Ford Motor Credit
 2.5                                                                                                                           $25,235.18   $31,750.00
       Company LLC                                    Describe debtor's property that is subject to a lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                        Case 19-10293                   Doc# 34          Filed 03/14/19             Page 10 of 69
                                                                                                                                                            3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                    Case number (if know)       19-10293
              Name

        Creditor's Name                               2017 Ford F150
        c/o Natl Bankruptcy Serv                      In debtor's possession
        Ctr
        P O Box 62180
        Colorado Springs, CO
        80962
        Creditor's mailing address                    Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    TBK Bank                                      Describe debtor's property that is subject to a lien                     $227,238.80            $82,000.00
        Creditor's Name                               2002 Merritt Cattle Trailer
                                                      2015 Merritt Aluminum Trailer
                                                      2004 Neckover Cattle Trailer
                                                      2012 PJ Tandem Dually Trailer
                                                      1991 Peterbilt 379
                                                      2003 Dodge 3500 Truck
        12700 Park Central Dr                         1990 Chevy 4x4 Truck
        Dallas, TX 75251
        Creditor's mailing address                    Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0250
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $3,779,583.6
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         3

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                         Case 19-10293                  Doc# 34          Filed 03/14/19             Page 11 of 69
                                                                                                                                              3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                      Case number (if know)      19-10293
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        CNH Industrial Capital America
        500 Diller Ave                                                                          Line    2.3
        New Holland, PA 17557

        CNH Industrial Capital America
        100 Brubaker Ave                                                                        Line    2.3
        New Holland, PA 17557

        Thomas J Lasater
        Fleeson Gooing Coulson Kitch                                                            Line    2.4
        P O Box 997
        Wichita, KS 67201

        Thomas J Lasater
        Fleeson Gooing Coulson Kitch                                                            Line    2.5
        P O Box 997
        Wichita, KS 67201

        TBK Bank
        401 S Main                                                                              Line    2.6
        Lamar, CO 81052




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34   Filed 03/14/19          Page 12 of 69
                                                                                                                                                                   3/14/19 1:44PM


 Fill in this information to identify the case:

 Debtor name         Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)           19-10293
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           Unknown           Unknown
           Internal Revenue Service                                  Check all that apply.
           Mail Stop 5334 Advisory/Insolv                               Contingent
           2850 NE Independence Ave                                     Unliquidated
           Lees Summit, MO 64064                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unknown Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           Unknown           Unknown
           Kansas Depart of Agriculture                              Check all that apply.
           900 SW Jackson Rm 456                                        Contingent
           Topeka, KS 66612                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   50642                                   Best Case Bankruptcy
                                      Case 19-10293                     Doc# 34              Filed 03/14/19                  Page 13 of 69
                                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                           Case number (if known)          19-10293
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $988.33    $988.33
           Kansas Department of Labor                                Check all that apply.
           Legal Services                                               Contingent
           401 S.W. Topeka Boulevard                                    Unliquidated
           Topeka, KS 66603-3182                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           4th Q Unemployment Tax                                    Plainville Livestock Commission

           Last 4 digits of account number 8288                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $366.71    $366.71
           Kansas Department of Labor                                Check all that apply.
           Legal Services                                               Contingent
           401 S.W. Topeka Boulevard                                    Unliquidated
           Topeka, KS 66603-3182                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Second Home Cafe LLC
           4th Q Unemployment Tax                                    (Sale Barn Cafe)

           Last 4 digits of account number 1284                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $984.45    $984.45
           Kansas Department of Revenue                              Check all that apply.
           Civil Tax Enforcement                                        Contingent
           PO Box 12005                                                 Unliquidated
           Topeka, KS 66612-2005                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Withholding Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $554.46
           Aflac                                                                       Contingent
           1932 Wynnton Rd                                                             Unliquidated
           Columbus, GA 31999                                                          Disputed
           Date(s) debt was incurred     G6F65                                     Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $7,283.18
           Frank Applehans                                                             Contingent
           P O Box 53                                                                  Unliquidated
           Morland, KS 67650                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                      Case 19-10293                     Doc# 34              Filed 03/14/19                 Page 14 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,584.56
          Jeff Ary                                                              Contingent
          1971 Fatzer St                                                        Unliquidated
          Lewis, KS 67552                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $105,987.60
          Baker Farms                                                           Contingent
          765 E Mohawk                                                          Unliquidated
          Phillipsburg, KS 67661                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $365,463.94
          Tim Berland                                                           Contingent
          1260 2 Rd                                                             Unliquidated
          Damar, KS 67632                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,828.88
          Box S Ranch                                                           Contingent
          2728 County 685 Ave                                                   Unliquidated
          Lucas, KS 67648                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.71
          Cintas Corporation 449                                                Contingent
          P O Box 88005                                                         Unliquidated
          Chicago, IL 60680-1005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,403.35
          Cline Wood Agency                                                     Contingent
          P O Box 415035                                                        Unliquidated
          Kansas City, MO 64141-5035                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,637.99
          Randy Clydsdale                                                       Contingent
          507 N Wabash Ave                                                      Unliquidated
          Norton, KS 67654                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 15 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $748.43
          CNH Industrial Capital                                                Contingent
          Productivity Plus Account                                             Unliquidated
          P O Box 790449                                                        Disputed
          Saint Louis, MO 63179
                                                                                              Revolving Credit Account
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Plainville Livestock LLC
          Last 4 digits of account number       2766
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,000.00
          Conway Farms                                                          Contingent
          2607 C Augusta Ln                                                     Unliquidated
          Hays, KS 67601                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,768.13
          Wes Cook                                                              Contingent
          2195 14 Rd                                                            Unliquidated
          Plainville, KS 67663                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,935.20
          Ed Courtney                                                           Contingent
                                                                                Unliquidated
          Quinter, KS 67752                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,394.44
          Peggy Daily                                                           Contingent
          583 Vineyard Rd                                                       Unliquidated
          Ellis, KS 67637                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,030.87
          Chris Dorman                                                          Contingent
          Dorman Family Farms LLC                                               Unliquidated
          422 S Smokyhill Ave                                                   Disputed
          Oakley, KS 67748
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,658.46
          Jeff Drees                                                            Contingent
          2977 US HWY 282                                                       Unliquidated
          Hill City, KS 67642                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 16 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,786.00
          Keith Erickson                                                        Contingent
          1197 W Iron Rd                                                        Unliquidated
          Prairie View, KS 67664                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,818.38
          Ferguson Angus                                                        Contingent
          878 E Santa Fe Rd                                                     Unliquidated
          Agra, KS 67621                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Daniel Gottschalk                                                     Contingent
          1812 Maple St                                                         Unliquidated
          Ellis, KS 67637                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $265,879.08
          Lyle Gottschalk                                                       Contingent
          1812 Maple St                                                         Unliquidated
          Ellis, KS 67637                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,566.93
          Justin Hogan                                                          Contingent
          24187 AA Rd                                                           Unliquidated
          Densmore, KS 67645                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $285,000.00
          International Sureties Ltd                                            Contingent
          c/o Liz Dukes                                                         Unliquidated
          701 Poydras St Ste 420                                                Disputed
          New Orleans, LA 70139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,665.00
          Jim Mitten Trucking                                                   Contingent
          3660 US 40                                                            Unliquidated
          Oakley, KS 67748                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 17 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $146,639.23
          K6 Farms-Garrett Krueger                                              Contingent
          1309 E Fox                                                            Unliquidated
          Kensington, KS 66951                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,726.07
          Denton Krafft                                                         Contingent
          760 W Mohawk Rd                                                       Unliquidated
          Phillipsburg, KS 67661                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,438.42
          Eldon Kriley                                                          Contingent
          2140 J Terr                                                           Unliquidated
          Stockton, KS 67669                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $8,000,000.00
          Landmark National Bank                                                Contingent
          P O Box 308                                                           Unliquidated
          Manhattan, KS 66502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,172.43
          Brenda Lucas                                                          Contingent
          P O Box 153                                                           Unliquidated
          Palco, KS 67657                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,202.44
          Brian Luhman                                                          Contingent
          2837 W 200th Dr                                                       Unliquidated
          Natoma, KS 67651                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,050.61
          Lyle Luhman                                                           Contingent
          2030 CO 647 Ave                                                       Unliquidated
          Natoma, KS 67651                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 18 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,283.17
          Cleo McComb                                                           Contingent
          377 E Hwy 9                                                           Unliquidated
          Glade, KS 67639                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,979.10
          Midwest Energy Inc                                                    Contingent
          P O Box 898                                                           Unliquidated
          Hays, KS 67601                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,249.72
          Mulder Farms                                                          Contingent
          17532 Rd E12                                                          Unliquidated
          Logan, KS 67646                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,367.07
          Gary Mulder                                                           Contingent
          27845 Rd R                                                            Unliquidated
          Logan, KS 67646                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,323.72
          Riley Noll                                                            Contingent
          20998 Q Rd                                                            Unliquidated
          Ransom, KS 67572                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,273.06
          Brian Pelton                                                          Contingent
          2710 9 Rd                                                             Unliquidated
          Plainville, KS 67663                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Plainville Livestock LLC                                              Contingent
          c/o Tyler D Gillum                                                    Unliquidated
          P O Box 356                                                           Disputed
          Plainville, KS 67663-0356
                                                                             Basis for the claim:    Co-Debtor to Almena State Bank debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 19 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,111.92
          Jason Rathbun                                                         Contingent
          2270 9 Rd                                                             Unliquidated
          Zurich, KS 67663-7035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,914.46
          Duffy Rye                                                             Contingent
          886 Pleasant View Rd                                                  Unliquidated
          Russellville, AR 72802                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,763.05
          Bryce and Dawn Sammons                                                Contingent
          625 3 Rd                                                              Unliquidated
          Logan, KS 67646                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,285.76
          Jeff Sammons                                                          Contingent
          206 W Commercial St                                                   Unliquidated
          Logan, KS 67646                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,000,000.00
          Lloyd Schneider                                                       Contingent
          1807 W 1300 Rd                                                        Unliquidated
          Logan, KS 67646-5020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Co-Maker on Almena Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,515.90
          Melvin Schultz                                                        Contingent
          2957 S 50th Ave                                                       Unliquidated
          Lucas, KS 67648                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,146.26
          Spresser Farms                                                        Contingent
          151 E Rd 120N                                                         Unliquidated
          Dresden, KS 67635                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 20 of 69
                                                                                                                                                         3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,819.57
          Derek Stockman                                                        Contingent
          P O Box 41                                                            Unliquidated
          Kirwin, KS 67644                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,754.33
          Joe Suchland                                                          Contingent
          1272 E Mohawk Rd                                                      Unliquidated
          Agra, KS 67621                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,074.46
          Delaine Thomas                                                        Contingent
          312 Holland                                                           Unliquidated
          Prairie View, KS 67664                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $182,550.54
          Gene Tilton                                                           Contingent
          aka JGT                                                               Unliquidated
          708 Southwood Ct                                                      Disputed
          Quinter, KS 67752
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,584.00
          Travelers RMD                                                         Contingent
          P O Box 5600                                                          Unliquidated
          Hartford, CT 06102-5600
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,189.42
          Brad Trexler                                                          Contingent
          2977 US Hwy 283                                                       Unliquidated
          Hill City, KS 67642                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,554,000.00
          US Small Business Admin                                               Contingent
          Attn: District Counsel                                                Unliquidated
          220 W Douglas Ave Ste 450
                                                                                Disputed
          Wichita, KS 67202
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guaranty for Almena State Bank
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                  Page 21 of 69
                                                                                                                                                               3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                                   Case number (if known)            19-10293
              Name

 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $67,000.00
           USDA                                                                 Contingent
           c/o John Ver Linden                                                  Unliquidated
           3950 Lewiston St Ste 200                                             Disputed
           Aurora, CO 80011
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $18,488.46
           Rick Wagner                                                          Contingent
           1117 W 800 Rd                                                        Unliquidated
           Phillipsburg, KS 67661                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $34,273.84
           Brayden Werth                                                        Contingent
           413 Jefferson                                                        Unliquidated
           Ellis, KS 67637                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $51,410.75
           Leland Werth                                                         Contingent
           24023 360th Ave                                                      Unliquidated
           Ellis, KS 67637                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $48,962.63
           Rodney Werth                                                         Contingent
           24023 360th Ave                                                      Unliquidated
           Ellis, KS 67637                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,456.63
           Western Cooperative Electric                                         Contingent
           P O Box 278                                                          Unliquidated
           Wakeeney, KS 67672                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Plainville Livestock LLC
           Last 4 digits of account number      7713
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Farm Service Agency
           3600 Anderson Avenue                                                                       Line     3.52
           Manhattan, KS 66503-2511
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19                   Page 22 of 69
                                                                                                                                                            3/14/19 1:44PM


 Debtor       Plainville Livestock Commission, Inc.                                               Case number (if known)           19-10293
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.2       Internal Revenue Service
           Centralized Insolvency                                                                Line     2.1
           P O Box 7346
                                                                                                        Not listed. Explain
           Philadelphia, PA 19101-7346

 4.3       Office of General Counsel
           US Dept of Agriculture                                                                Line     3.52
           P O Box 419205 Mail Stop 1401
                                                                                                        Not listed. Explain
           Kansas City, MO 64141-6205

 4.4       Wesley F Smith
           Stevens & Brand LLP                                                                   Line     3.42
           P O Box 189
                                                                                                        Not listed. Explain
           Lawrence, KS 66044

 4.5       US Attorneys Office
           301 N. Main Ste 1200                                                                  Line     3.52
           Wichita, KS 67202
                                                                                                        Not listed. Explain

 4.6       US Attorneys Office
           301 N. Main Ste 1200                                                                  Line     2.5
           Wichita, KS 67202
                                                                                                        Not listed. Explain

 4.7       USDA Rural Development
           P O Box 66879                                                                         Line     3.52
           Saint Louis, MO 63166
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                      2,339.49
 5b. Total claims from Part 2                                                                       5b.    +     $                 14,494,353.61

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    14,496,693.10




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34         Filed 03/14/19                  Page 23 of 69
                                                                                                                                                  3/14/19 1:44PM


 Fill in this information to identify the case:

 Debtor name         Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         19-10293
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34   Filed 03/14/19           Page 24 of 69
                                                                                                                                                3/14/19 1:44PM


 Fill in this information to identify the case:

 Debtor name         Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         19-10293
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Lloyd Schneider                   1807 W 1300 Rd                                      Almena State Bank                D   2.2
                                               Logan, KS 67646-5020                                                                 E/F
                                               Co-maker on Note Almena St Bank
                                                                                                                                    G




    2.2      Plainville                        c/o Tyler D Gillum                                  Almena State Bank                D   2.2
             Livestock LLC                     P O Box 356                                                                          E/F
                                               Plainville, KS 67663-0356
                                                                                                                                    G




    2.3      Plainville                        c/o Tyler D Gillum                                  US Small Business                D
             Livestock LLC                     P O Box 356                                         Admin                            E/F       3.51
                                               Plainville, KS 67663-0356
                                                                                                                                    G




    2.4      Plainville                        c/o Tyler D Gillum                                  TBK Bank                         D   2.6
             Livestock LLC                     P O Box 356                                                                          E/F
                                               Plainville, KS 67663-0356
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34     Filed 03/14/19       Page 25 of 69
                                                                                                                                              3/14/19 1:44PM



 Debtor       Plainville Livestock Commission, Inc.                                           Case number (if known)   19-10293


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Plainville                        c/o Tyler D Gillum                                  Landmark National              D
             Livestock LLC                     P O Box 356                                         Bank                           E/F       3.27
                                               Plainville, KS 67663-0356
                                                                                                                                  G




    2.6      Tyler D Gillum                    P O Box 356                                         US Small Business              D
                                               Plainville, KS 67663                                Admin                          E/F       3.51
                                                                                                                                  G




    2.7      Tyler D Gillum                    P O Box 356                                         Almena State Bank              D   2.2
                                               Plainville, KS 67663                                                               E/F
                                                                                                                                  G




    2.8      Tyler D Gillum                    P O Box 356                                         TBK Bank                       D   2.6
                                               Plainville, KS 67663                                                               E/F
                                                                                                                                  G




    2.9      Tyler D Gillum                    P O Box 356                                         Landmark National              D
                                               Plainville, KS 67663                                Bank                           E/F       3.27
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34     Filed 03/14/19        Page 26 of 69
                                                                                                                                                                                                      3/14/19 1:44PM


 Fill in this information to identify the case:

 Debtor name            Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF KANSAS

 Case number (if known)               19-10293
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           754,982.42

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           754,982.42


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        3,779,583.63


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              2,339.49

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       14,494,353.61


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         18,276,276.73




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                              Case 19-10293                            Doc# 34                  Filed 03/14/19                         Page 27 of 69
                                                                                                                                                 3/14/19 1:44PM




 Fill in this information to identify the case:

 Debtor name         Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         19-10293
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 14, 2019                          X /s/ Tyler D. Gillum
                                                                       Signature of individual signing on behalf of debtor

                                                                       Tyler D. Gillum
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                                      Case 19-10293                    Doc# 34          Filed 03/14/19            Page 28 of 69
                                                                                                                                                          3/14/19 1:44PM




 Fill in this information to identify the case:

 Debtor name         Plainville Livestock Commission, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         19-10293
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $225,198.29
       From 1/01/2019 to Filing Date
                                                                                                   Other    AS OF 2-5-19


       For prior year:                                                                             Operating a business                             $1,901,960.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,232,116.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19             Page 29 of 69
                                                                                                                                                               3/14/19 1:44PM

 Debtor       Plainville Livestock Commission, Inc.                                                       Case number (if known) 19-10293



       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               SEE ATTACHED CHECK REGISTERS                                 Various                       See Attached                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken
       Almena State Bank                                         IT IS BELIEVED THAT ALMENA STATE                              2/6/2019                    $916,652.29
       P O Box 127                                               BANK SETOFF THE DEBTOR'S BANK
       Almena, KS 67622                                          ACCOUNT PRE-PETITION.
                                                                 Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Almena State Bank v.                              Interpleader and           Norton County District                         Pending
               Plainville Livestock                              Replevin Actions           Court                                          On appeal
               Commission Inc.                                                                                                             Concluded
               Case Nos. 19 CV 02 and 19
               CV 03

       7.2.    USA v. Plainville Livestock                       PASA/Agriculture           US District of Kansas (Ks                      Pending
               Commission Inc. et al.                            Acts                       City)                                          On appeal
               18 CV 2358-JWL-TJJ                                                                                                          Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                      Case 19-10293                   Doc# 34         Filed 03/14/19             Page 30 of 69
                                                                                                                                                      3/14/19 1:44PM

 Debtor        Plainville Livestock Commission, Inc.                                                        Case number (if known) 19-10293



8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                   Dates given                   Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                    Dates of loss    Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Cattle injuries or deaths                                 Payment received post-petition                              1/1/2019 to           $20,654.90
                                                                                                                             2/5/2019


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred            Dates          Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     Hinkle Law Firm LLC
                 1617 N. Waterfront Parkway,
                 Suite 400
                 Wichita, KS 67206                                   Attorney Fees/Filing Fees                                  3-14-19              $2,500.00

                 Email or website address
                 tgilman@hinklaw.com

                 Who made the payment, if not debtor?                   Tyler D. Gillum




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                     Dates transfers     Total amount or
                                                                                                                           were made                    value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                      Case 19-10293                    Doc# 34           Filed 03/14/19                 Page 31 of 69
                                                                                                                                                         3/14/19 1:44PM

 Debtor      Plainville Livestock Commission, Inc.                                                      Case number (if known) 19-10293



13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Names and Addresses of Its Customers
                   Does the debtor have a privacy policy about that information?
                     No
                     Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                      Case 19-10293                   Doc# 34         Filed 03/14/19             Page 32 of 69
                                                                                                                                                      3/14/19 1:44PM

 Debtor        Plainville Livestock Commission, Inc.                                                    Case number (if known) 19-10293



                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was           Last balance
                 Address                                         account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Almena State Bank                               XXXX-5382                   Checking                 2/8/2019                    $185,373.45
                 P O Box 127                                                                 Savings
                 Almena, KS 67622                                                            Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Almena State Bank                               XXXX-5307                   Checking                 2/8/2019                       $3,829.86
                 P O Box 127                                                                 Savings
                 Almena, KS 67622                                                            Money Market
                                                                                             Brokerage
                                                                                             Other

       18.3.     People State Bank                               XXXX-5201                   Checking                 3/12/2019                               $-0-
                 Hill City, KS                                                               Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19             Page 33 of 69
                                                                                                                                                                3/14/19 1:44PM

 Debtor      Plainville Livestock Commission, Inc.                                                      Case number (if known) 19-10293



22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Adams Brown Beran & Ball
                    P O Box 1186
                    Hays, KS 67601

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Adams Brown Beran & Ball
                    P O Box 1186
                    Hays, KS 67601
       26c.2.       Tyler D Gillum
                    P O Box 356
                    Plainville, KS 67663

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19             Page 34 of 69
                                                                                                                                                        3/14/19 1:44PM

 Debtor      Plainville Livestock Commission, Inc.                                                      Case number (if known) 19-10293




    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       Almena State Bank
                    P O Box 127
                    Almena, KS 67622

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Tyler D Gillum
       .    P O Box 356
                Plainville, KS 67663                             $77,027.96 calendar year 2018                           Various            Salary

                Relationship to debtor
                President


       30.2                                                                                                                                 Reimbursement of
       .    Camden Gillum                                                                                                                   Remodel
                P O Box 356                                                                                                                 expenses and
                Plainville, KS 67663                             See check register attached to schedules                Various            wages

                Relationship to debtor
                None


       30.3 Tyler D Gillum
       .    P O Box 356
                Plainville, KS 67663                             $24,316.00                                              12/7/2018          Owner Draw

                Relationship to debtor
                Owner



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19             Page 35 of 69
                                                                                                                                                       3/14/19 1:44PM

 Debtor      Plainville Livestock Commission, Inc.                                                      Case number (if known) 19-10293



31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 14, 2019

 /s/ Tyler D. Gillum                                                    Tyler D. Gillum
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34          Filed 03/14/19             Page 36 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 37 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 38 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 39 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 40 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 41 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 42 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 43 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 44 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 45 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 46 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 47 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 48 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 49 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 50 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 51 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 52 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 53 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 54 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 55 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 56 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 57 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 58 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 59 of 69
Case 19-10293   Doc# 34   Filed 03/14/19   Page 60 of 69
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            Aflac
            1932 Wynnton Rd
            Columbus GA 31999


            Ally Financial
            P O Box 380801
            Bloomington MN 55438


            Almena State Bank
            P O Box 127
            Almena KS 67622


            Frank Applehans
            P O Box 53
            Morland KS 67650


            Jeff Ary
            1971 Fatzer St
            Lewis KS 67552


            Baker Farms
            765 E Mohawk
            Phillipsburg KS 67661


            Tim Berland
            1260 2 Rd
            Damar KS 67632


            Box S Ranch
            2728 County 685 Ave
            Lucas KS 67648


            Cintas Corporation 449
            P O Box 88005
            Chicago IL 60680-1005


            Cline Wood Agency
            P O Box 415035
            Kansas City MO 64141-5035


            Randy Clydsdale
            507 N Wabash Ave
            Norton KS 67654



    Case 19-10293   Doc# 34   Filed 03/14/19   Page 61 of 69
        CNH Industrial Capital
        Productivity Plus Account
        P O Box 790449
        Saint Louis MO 63179


        CNH Industrial Capital America
        500 Diller Ave
        New Holland PA 17557


        CNH Industrial Capital America
        100 Brubaker Ave
        New Holland PA 17557


        CNH Industrial Retail Accounts
        P O Box 71264
        Philadelphia PA 19176-6264


        Conway Farms
        2607 C Augusta Ln
        Hays KS 67601


        Wes Cook
        2195 14 Rd
        Plainville KS 67663


        Ed Courtney
        Quinter KS 67752



        Peggy Daily
        583 Vineyard Rd
        Ellis KS 67637


        Chris Dorman
        Dorman Family Farms LLC
        422 S Smokyhill Ave
        Oakley KS 67748


        Jeff Drees
        2977 US HWY 282
        Hill City KS 67642


        Keith Erickson
        1197 W Iron Rd
        Prairie View KS 67664

Case 19-10293   Doc# 34   Filed 03/14/19   Page 62 of 69
        Farm Service Agency
        3600 Anderson Avenue
        Manhattan KS 66503-2511


        Ferguson Angus
        878 E Santa Fe Rd
        Agra KS 67621


        Ford Motor Credit Company LLC
        c/o Natl Bankruptcy Serv Ctr
        P O Box 62180
        Colorado Springs CO 80962


        Daniel Gottschalk
        1812 Maple St
        Ellis KS 67637


        Lyle Gottschalk
        1812 Maple St
        Ellis KS 67637


        Justin Hogan
        24187 AA Rd
        Densmore KS 67645


        Internal Revenue Service
        Mail Stop 5334 Advisory/Insolv
        2850 NE Independence Ave
        Lees Summit MO 64064


        Internal Revenue Service
        Centralized Insolvency
        P O Box 7346
        Philadelphia PA 19101-7346


        International Sureties Ltd
        c/o Liz Dukes
        701 Poydras St Ste 420
        New Orleans LA 70139


        Jim Mitten Trucking
        3660 US 40
        Oakley KS 67748




Case 19-10293   Doc# 34   Filed 03/14/19   Page 63 of 69
        K6 Farms-Garrett Krueger
        1309 E Fox
        Kensington KS 66951


        Kansas Depart of Agriculture
        900 SW Jackson Rm 456
        Topeka KS 66612


        Kansas Department of Labor
        Legal Services
        401 S.W. Topeka Boulevard
        Topeka KS 66603-3182


        Kansas Department of Revenue
        Civil Tax Enforcement
        PO Box 12005
        Topeka KS 66612-2005


        Denton Krafft
        760 W Mohawk Rd
        Phillipsburg KS 67661


        Eldon Kriley
        2140 J Terr
        Stockton KS 67669


        Landmark National Bank
        P O Box 308
        Manhattan KS 66502


        Thomas J Lasater
        Fleeson Gooing Coulson Kitch
        P O Box 997
        Wichita KS 67201


        Brenda Lucas
        P O Box 153
        Palco KS 67657


        Brian Luhman
        2837 W 200th Dr
        Natoma KS 67651




Case 19-10293   Doc# 34   Filed 03/14/19   Page 64 of 69
        Lyle Luhman
        2030 CO 647 Ave
        Natoma KS 67651


        Cleo McComb
        377 E Hwy 9
        Glade KS 67639


        Midwest Energy Inc
        P O Box 898
        Hays KS 67601


        Mulder Farms
        17532 Rd E12
        Logan KS 67646


        Gary Mulder
        27845 Rd R
        Logan KS 67646


        Riley Noll
        20998 Q Rd
        Ransom KS 67572


        Office of General Counsel
        US Dept of Agriculture
        P O Box 419205 Mail Stop 1401
        Kansas City MO 64141-6205


        Brian Pelton
        2710 9 Rd
        Plainville KS 67663


        Plainville Livestock LLC
        c/o Tyler D Gillum
        P O Box 356
        Plainville KS 67663-0356


        Jason Rathbun
        2270 9 Rd
        Zurich KS 67663-7035


        Duffy Rye
        886 Pleasant View Rd
        Russellville AR 72802

Case 19-10293   Doc# 34   Filed 03/14/19   Page 65 of 69
        Bryce and Dawn Sammons
        625 3 Rd
        Logan KS 67646


        Jeff Sammons
        206 W Commercial St
        Logan KS 67646


        Lloyd Schneider
        1807 W 1300 Rd
        Logan KS 67646-5020


        Melvin Schultz
        2957 S 50th Ave
        Lucas KS 67648


        Wesley F Smith
        Stevens & Brand LLP
        P O Box 189
        Lawrence KS 66044


        Spresser Farms
        151 E Rd 120N
        Dresden KS 67635


        Derek Stockman
        P O Box 41
        Kirwin KS 67644


        Joe Suchland
        1272 E Mohawk Rd
        Agra KS 67621


        TBK Bank
        12700 Park Central Dr
        Dallas TX 75251


        TBK Bank
        401 S Main
        Lamar CO 81052


        Delaine Thomas
        312 Holland
        Prairie View KS 67664


Case 19-10293   Doc# 34   Filed 03/14/19   Page 66 of 69
        Gene Tilton
        aka JGT
        708 Southwood Ct
        Quinter KS 67752


        Travelers RMD
        P O Box 5600
        Hartford CT 06102-5600


        Brad Trexler
        2977 US Hwy 283
        Hill City KS 67642


        Tyler D Gillum
        P O Box 356
        Plainville KS 67663


        US Attorneys Office
        301 N. Main Ste 1200
        Wichita KS 67202


        US Small Business Admin
        Attn: District Counsel
        220 W Douglas Ave Ste 450
        Wichita KS 67202


        USDA
        c/o John Ver Linden
        3950 Lewiston St Ste 200
        Aurora CO 80011


        USDA Rural Development
        P O Box 66879
        Saint Louis MO 63166


        Rick Wagner
        1117 W 800 Rd
        Phillipsburg KS 67661


        Brayden Werth
        413 Jefferson
        Ellis KS 67637




Case 19-10293   Doc# 34   Filed 03/14/19   Page 67 of 69
        Leland Werth
        24023 360th Ave
        Ellis KS 67637


        Rodney Werth
        24023 360th Ave
        Ellis KS 67637


        Western Cooperative Electric
        P O Box 278
        Wakeeney KS 67672




Case 19-10293   Doc# 34   Filed 03/14/19   Page 68 of 69
                                                                                                                                    3/14/19 1:44PM




                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      Plainville Livestock Commission, Inc.                                                    Case No.   19-10293
                                                                                 Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 14, 2019                                           /s/ Tyler D. Gillum
                                                                      Tyler D. Gillum/President
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                      Case 19-10293                  Doc# 34     Filed 03/14/19   Page 69 of 69
